DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s response to restriction on 12/31/2020. Applicant chose to elect, without traverse, to pursue claims 1-10 of the instant application received on 12/31/2020. Claims 2, 3, 6, and 7-9 have been amended.  Claims 11-15 have been cancelled. Claims 16-25 have been added. Claims 1-10 and 16-25 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites “verifying that the balance indicates an active status for use of the cryptographic key during a period of time including a time of receiving the request.” 

	Claim 18 recites similar features in system form, and therefore is rejected under the same rationale.
	Claim 5 recites “identifying the cryptocurrency wallet for the request based on an identifier of the message indicated in the request.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what process is used to identify a wallet based on an identifier of the message. Does the applicant mean to say that each message has its own identifier which is somehow connected to the wallet or did the applicant mean to say an identifier ‘in’ the request message or something else?  The lack of clarity causes the claims to become indefinite.
	Claim 20 recites similar features in system form, and therefore is rejected under the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a Method and claims 16-25 are directed to a CRM. Therefore, claims 1-10 and 16-25 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows an abstract idea when the computer implementation is removed: 
Claim 1 recites: A method comprising: 
analyzing a request for a cryptographic key of a key server, the request 
	received from a requesting device and the cryptographic key used to 
	decrypt or encrypt a message of the request; and 
authorizing use of the cryptographic key to decrypt or encrypt the message 
	based on a balance in a cryptocurrency wallet associated with the 
	request.
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. For example, the disclosure establishes the context analyzing a request from a requestor for a cipher from a list of ciphers. Authorizing the use of the cipher base on the balance in a wallet of the requestor. (e.g., similar to a -2-90146653consumer purchasing a candy bar from a vending machine in that the owner of the vending machine may not have a relationship with the consumer purchasing the candy bar despite the consumer being able to receive the candy bar by paying the price of the candy bar)
Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the analyzing and authorizing aspects of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity analyze a request and to determine whether 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. key server and cryptocurrency wallet) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method) and claim 16 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 

Dependent claim analysis:
Dependent claims 2 and 17 further recite “withdrawing funds from the cryptocurrency wallet in response to the key being used to decrypt or encrypt the message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. For instance a user views encrypted data and is either charged or rewarded with a virtual or real asset in exchange for their efforts. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 17 are patent ineligible.
Dependent claims 3 and 18 further recite “verifying that the balance indicates an active status for use of the cryptographic key during a period of time including the time of receiving the request.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Further, Examiner is unsure if the applicant is attempting to claim here. However, there appear to be no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 18 are patent ineligible.
Dependent claims 4 and 19 further recite “identifying the cryptocurrency wallet based on the request.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. For example, a 
Dependent claims 5 and 20 further recite “identifying the cryptocurrency wallet for the request based on an identifier of the message indicated in the request.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. For example, a consumer presents their identification which determines which account (i.e. wallet) that they are associated with. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 20 are patent ineligible.
Dependent claims 6 and 21 further recite “in response to determining that the cryptocurrency account does not include a threshold balance for the balance to authorize use of the cryptographic key, prompting the requesting device to deposit cryptocurrency into the cryptocurrency account to enable the threshold balance to be satisfied.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. For example, a consumer attempts to make a purchase but it is determined that there are insufficient funds and a transfer is made between accounts to allow the transaction to process. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 21 are patent ineligible.
Dependent claims 7 and 22 further recite “receiving a second request for the cryptographic key from the requesting device after the requesting device deposited the cryptocurrency into the cryptocurrency wallet to satisfy the threshold balance; and authorizing the use of the cryptographic key based on the second request and the threshold balance of the cryptocurrency wallet being satisfied.” This limitation merely describes instructions used to 
Dependent claims 8 and 23 further recite “The method as defined in claim 6, wherein the prompting the requesting device to deposit the cryptocurrency comprises prompting for user authorization to deposit the cryptocurrency.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 23 are patent ineligible.
Dependent claims 9 and 24 further recite “generating the cryptocurrency wallet when the cryptocurrency wallet does not exist for the request; and requesting the requesting device to deposit a crypto-payment into the cryptocurrency wallet for the request.” Generating a cryptocurrency wallet is analogous to exchanging foreign currency when a separate wallet for each currency type is generated. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 24 are patent ineligible.
Dependent claims 10 and 25 further recite “the cryptocurrency wallet is identified in a database based on an identifier of the message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 10 and 25 are patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

s 1--5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US20010036272) further in view of Clubb et al (US7668093) Clubb.

Regarding claim 1, Hirayama teaches: A method comprising: 
analyzing (i.e. a judgement) a request (e.g., purchasing process) for a cryptographic key (e.g. decryption key) of a key server (e.g., transmission unit 24), the request received from a requesting device and the cryptographic key used to decrypt or encrypt a message (e.g. encrypted data) of the request; and (Fig. 2, Fig. 12, [0059] A transmit button 36 is pressed to set the reception apparatus 2 in an answer-data-transmission mode. To put it concretely, the transmit button 36 is pressed to transmit a question ID stored in the storage unit 49 and data such as an answer associated with the question ID to the collection apparatus 5. The transmit button 36 is also pressed to indicate a desire to purchase a decryption key of downloaded encrypted content data. That is to say, the transmit button 36 is pressed to make a request for a transfer of the decryption key. [0112] At the next step S65, the control unit 41 forms a judgment as to whether or not the transmit button 36 was pressed. If the outcome of the judgment indicates that the transmit button 36 was pressed, the purchasing processing goes on to a step S66.
	Examiner notes that the phrase “the request received from a requesting device and the cryptographic key used to decrypt or encrypt a message of the request” is non-functional descriptive material as it only describes, at least in part, where the request was sent from and the basis for the request, however, the origin and basis for the request are not used to perform any of the recited method steps (i.e. analyzing).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
authorizing use of the cryptographic key to decrypt or encrypt the message based on a [apparatus ID and charges a fee] associated with the request (Fig. 11, [0120] It should be noted that, since the encrypted decryption key is encrypted by the reception apparatus 2 by using the reception-apparatus ID known only by the reception apparatus 2, the content data cannot be used illegally. [0121] The broadcasting apparatus 1 identifies the user using the content data from the received reception-apparatus ID and charges the fee for the purchase of the content to the user. [0122] As described above, in accordance with the reception apparatus 2 provided by the present invention, the transmit button 36 is operated for both specifying a transmission of answer data and specifying a purchase of content data. Thus, the number of buttons provided on the reception apparatus 2 can be reduced, the reception apparatus 2 can be made small in size and the operability of the reception apparatus 2 is improved.
	Hirayama does not explicitly recite ‘authorizing based on a cryptocurrency wallet’, however, Clubb from a same or analogous art, teaches ‘authorizing based on a cryptocurrency wallet’: 
	authorizing use of the cryptographic key to decrypt or encrypt the message based on a balance in a cryptocurrency wallet associated with the request (Fig. 16, Column 4, Lines 46-55: For instance, the processor may perform a balance check on the electronic/logical wallet to determine if it is configured to authorize the event based on the balance available to that consumer).	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the features of a cryptocurrency wallet (e.g. an alternate form of ID and payment) of Clubb in order to ‘promote functionality, availability, and throughput for authorization processing by logically partitioning key servers and/or independently partitioning a balance associated with a group of consumers across the set of logical servers associated 
In regards to claim 16, CRM claim 16 corresponds generally to method claim 1 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Hirayama teaches: The method as defined in claim 1, further comprising 
	withdrawing funds [from the cryptocurrency wallet] in response to the cryptographic key being used (e.g., based on the received response transmitted by the user) to decrypt or encrypt the message ([0121] The broadcasting apparatus 1 identifies the user using the content data from the received reception-apparatus ID and charges the fee for the purchase of the content to the user.

	Hirayama does not explicitly recite ‘from a cryptocurrency wallet’, however, Clubb from a same or analogous art, teaches ‘from a cryptocurrency wallet’: 
	withdrawing funds from the cryptocurrency wallet in response to the cryptographic key being used to decrypt or encrypt the message (Column 10, Lines 47-50: Referring to FIG. 1 (17), EM (135) may write out multiple files per Wallet Server, each file with charges from a subset of the CS (120) served by that EM (135). This charge data may then be independently committed to the wallet database).	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the features of a cryptocurrency wallet (e.g. an alternate form of ID and payment) of Clubb in order to ‘promote functionality, availability, and 
In regards to claim 17, CRM claim 17 corresponds generally to method claim 2 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Hirayama teaches: The method as defined in claim 1, further comprising 
	verifying that [the balance indicates] an active status for use of the cryptographic key during a period of time including a time of receiving the request ([0070] The processing to transmit activate signals is started when a transmission of a question as an audio signal of a radio broadcast is commenced. For example, the processing is started at a time to start a transmission of a question (or a question IDI shown in FIG. 7). [0071] The flowchart shown in FIG. 6 begins with a step S1 at which the control unit 11 forms a judgment as to whether or not a predetermined time has lapsed since the start of a transmission of a question. The control unit 11 is in a wait state, forming the judgment repeatedly till the outcome of the judgment indicates that the predetermined time has lapsed. As the outcome of the judgment indicates that the predetermined time has lapsed, that is, at a time t.sub.1 shown in FIG. 7, the flow of the processing goes on to a step S2).
In regards to claim 18, CRM claim 18 corresponds generally to method claim 3 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Hirayama teaches: The method as defined in claim 1, further comprising 
	identifying the [apparatus ID and charges a fee] based on the request (Fig. 11, [0120] It should be noted that, since the encrypted decryption key is encrypted by the reception apparatus 2 by using the reception-apparatus ID known only by the reception apparatus 2, the content data cannot be used illegally. [0121] The broadcasting apparatus 1 identifies the user using the content data from the received reception-apparatus ID and charges the fee for the purchase of the content to the user. [0122] As described above, in accordance with the reception apparatus 2 provided by the present invention, the transmit button 36 is operated for both specifying a transmission of answer data and specifying a purchase of content data. Thus, the number of buttons provided on the reception apparatus 2 can be reduced, the reception apparatus 2 can be made small in size and the operability of the reception apparatus 2 is improved.
	Hirayama does not explicitly recite ‘identifying the cryptocurrency wallet’, however, Clubb from a same or analogous art, teaches ‘identifying the cryptocurrency wallet’: 
	identifying the cryptocurrency wallet based on the request (Fig. 16, Column 4, Lines 42-48: For example, in an embodiment built on an authorization system, the CPUB (105) may determine which processor is assigned to an electronic/logical wallet which contains a balance for the person causing the event. For instance, the processor may perform a balance check on the electronic/logical wallet to determine if it is configured to authorize the event based on the balance available to that consumer).
	Examiner notes that, one of ordinary skill in the art would understand, from reading the reference that the processor identifying the correct cryptocurrency wallet based on the event.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the 
In regards to claim 19, CRM claim 19 corresponds generally to method claim 4 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Hirayama teaches: The method as defined in claim 4, further comprising 
	identifying the [requestor] for the request based on an identifier of the message indicated in the request ([0059] A transmit button 36 is pressed to set the reception apparatus 2 in an answer-data-transmission mode. To put it concretely, the transmit button 36 is pressed to transmit a question ID stored in the storage unit 49 and data such as an answer associated with the question ID to the collection apparatus 5. The transmit button 36 is also pressed to indicate a desire to purchase a decryption key of downloaded encrypted content data. That is to say, the transmit button 36 is pressed to make a request for a transfer of the decryption key).

	Hirayama does not explicitly recite ‘identifying the cryptocurrency wallet’, however, Clubb, from a same or analogous art, teaches ‘identifying the cryptocurrency wallet’: 
	identifying the cryptocurrency wallet for the request based on an identifier of the message indicated in the request (Fig. 16, Column 4, Lines 42-48: For example, in 
	Examiner notes that, one of ordinary skill in the art would understand, from reading the reference that the processor identifying the correct cryptocurrency wallet based on a plurality of identifiers related to the event.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the features of a cryptocurrency wallet (e.g. an alternate form of ID and payment) of Clubb in order to ‘promote functionality, availability, and throughput for authorization processing by logically partitioning key servers and/or independently partitioning a balance associated with a group of consumers across the set of logical servers associated therewith, and/or independently logically partitioning the data storage (data storage may include but is not limited to merely relational databases). It should also be noted that…virtually any application with a high volume of throughput and may be applied to a number of industries including, but not limited to telecommunications, transport, retail and banking [Clubb (7)].
In regards to claim 20, CRM claim 20 corresponds generally to method claim 5 and recites similar features in system form, and therefore is rejected under the same rationale.




s 6-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US20010036272), Clubb et al (US7668093) Clubb and further in view of Forzley et al (US20170116608) “Forzley”.

Regarding claim 6, neither Hirayama nor Clubb explicitly teach: The method as defined in claim 1, further comprising: 
	in response to determining that the cryptocurrency wallet does not include a threshold balance for the balance to authorize use of the cryptographic key, prompting the requesting device to deposit cryptocurrency into the cryptocurrency wallet to enable the threshold balance to be satisfied.

However, Forzley from a same or analogous art, teaches:
	in response to determining that the cryptocurrency wallet does not include a threshold balance for the balance to authorize use of the cryptographic key, prompting the requesting device to deposit cryptocurrency into the cryptocurrency wallet to enable the threshold balance to be satisfied ([0041] The payment processor will than use the payment information provided by the payer to transfer the required funds from the payer's bank or other payment source as indicated by the payer...If the payer is providing funds in a crypto-currency the payer will provide information to allow the payment processor to receive the funds which may include digital wallet addresses).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the features of a cryptocurrency wallet (e.g. an alternate form of ID and payment) of Clubb and the threshold checking of Forzley in order to ‘promote functionality, availability, and throughput for authorization processing by logically partitioning key servers and/or independently partitioning a balance associated with a group of consumers across the set of logical servers associated 
In regards to claim 21, CRM claim 21 corresponds generally to method claim 6 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Hirayama teaches: The method as defined in claim 6, further comprising:
	receiving a second request (e.g., second addition) for the cryptographic key from the requesting device [after the requesting device deposited the cryptocurrency into the cryptocurrency wallet to satisfy the threshold balance]; and ([0008] It is possible to further provide the transmission apparatus provided by the present invention with Second addition means for adding question identification information for identifying the question prompting the recipient to enter the answer to the broadcast Signal).
	One of ordinary skill in the art would understand, from reading the reference that the ‘second addition’ occurs after the ‘first addition’ which is the means for adding the answer-inputting function (see Hirayama [0006]).
	authorizing the use of the cryptographic key based on the second request [and the threshold balance of the cryptocurrency wallet] being satisfied ([0008] It is possible to further provide the transmission apparatus provided by the present invention with Second addition means for adding question identification information for identifying the question prompting the recipient to enter the answer to the broadcast Signal).
	Examiner notes that, one of ordinary skill in the art would understand, from reading the reference that the ‘second addition’ occurs after the ‘first addition’ which is the means for adding the answer-inputting function (see Hirayama [0006]).
	Hirayama nor Clubb explicitly recite ‘the threshold balance of the cryptocurrency wallet is satisfied’, however, Forzley, from a same or analogous art, teaches, at least, ‘the threshold balance of the cryptocurrency wallet is satisfied’: 
	receiving a second request [for the cryptographic key] from the requesting device after the requesting device deposited the cryptocurrency into the cryptocurrency wallet to satisfy the threshold balance; and ([0053] A check is made as to whether a transaction threshold for is not exceeded 638 or is exceeded 637 and if the threshold is exceeded an additional form is displayed 639 to enable the upload and verification of additional documentation. An email is then sent to the payee 640 to prompt them to pay the invoice. The payee who created the invoice is also sent an email 641 as a receipt for the transaction. The payer may login to their existing account 643, or register for a regular or guest account 642. They are then presented with an interface to preview the invoice 644 and may then process and pay it 645. The status then changes to “push authorization' and the funds are transferred from the payer to the payee 649.
	One of ordinary skill in the art would understand, from reading the reference that the user in the system of Forzley responds with the second request to complete the transaction once the threshold balance has been satisfied.
	authorizing the use of the cryptographic key based on the second request and the threshold balance of the cryptocurrency wallet being satisfied ([0053] A check is made as to whether a transaction threshold for is not exceeded 638 or is exceeded 637 and if the threshold is exceeded an additional form is displayed 639 to enable the upload and verification of additional documentation. An email is then sent to the payee 640 to prompt them to pay the invoice. The payee who created the invoice is also sent an email 641 as a receipt for the transaction. The payer may login to their existing account 643, or register for a regular or guest account 642. They are then presented with an interface to preview the invoice 644

	Examiner notes that one of ordinary skill in the art would understand, from reading the reference that the user in the system of Forzley responds with the second request to complete the transaction once the threshold balance has been satisfied.
In regards to claim 22, CRM claim 22 corresponds generally to method claim 7 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Clubb teaches: The method as defined in claim 6, wherein 
	the prompting (e.g. confirm and reserve) the requesting device to deposit the cryptocurrency comprises prompting (e.g. event data) for user authorization to deposit the cryptocurrency (Column 1, Lines 18-30: Authorization ensures that the paying party has sufficient credit to cover the cost of the event. Before and during the event, settlement is not important. Since the authorization must be completed before the transaction can proceed, latency is critical, as is the availability of the system. Authorization may involve a reservation element. An example of an authorization without reservation would be has the customer bought unlimited access to music downloads for this month, and authorization/reservation examples include credit card style authorization and requests such as confirm and reserve that the customer has the funds for a 100 MByte content download. Column 6, Lines 5-10: The first router may be configured to send said event to said processor determined in the previous step. The processor may check a balance stored on said logical wallet and determines whether said event may be processed. The processor may be further configured to send a set of event data relating to said event to said router/multiplexer).
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference that the user in the system of Forzley responds with the second request to complete the transaction once the threshold balance has been satisfied.

In regards to claim 23, CRM claim 23 corresponds generally to method claim 8 and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 9-10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US20010036272), Clubb et al (US7668093) Clubb and further in view of Yang et al (US20160203477) “Yang”.

Regarding claim 9, neither Hirayama nor Club explicitly teach ‘generating a cryptocurrency wallet, however, Yang from a same or analogous art, teaches: The method as defined in claim 1, further comprising 	
	generating the cryptocurrency wallet when the cryptocurrency wallet does not exist for the request; and ([0014] For example, the computer system implements a wallet service that generates a wallet interface (e.g., a web-based or mobile user interface) to enable user devices (e.g., authenticated to represent respective wallet accounts) to make deposits, withdrawals, and spend cryptocurrency.
	requesting the requesting device to deposit a crypto-payment into the cryptocurrency wallet for the request ([0015] When making a deposit via the wallet interface, a user associated with a wallet account can provide authentication parameters to the wallet service to verify authority to fund the deposit).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the features of a cryptocurrency wallet (e.g. an alternate form of ID and payment) of Clubb and the wallet creation of Yang in order to ‘promote functionality, availability, and throughput for authorization processing by logically partitioning key servers and/or independently partitioning a balance associated with a group of consumers across the set of logical servers associated therewith, and/or independently logically partitioning the data storage (data storage may include but is not limited to merely relational databases). It should also be noted that…virtually any application with a high volume of throughput and may be applied to a number of industries including, but not limited to telecommunications, transport, retail and banking [Clubb (7)].
In regards to claim 24, CRM claim 24 corresponds generally to method claim 9 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Hirayama teaches:	 The method as defined in claim 9, wherein the [responder] is identified in a database based on an identifier of the message ([0004] However, a method of transmitting an answer by post, by phone or through the Internet has a problem that the responder must know information on the answer-transmission destination Such as the address, the phone number or the URL (Uniform Resource Locator). In addition, there is also raised a problem that the method requires much labor Such as preparing a written answer and making a phone call or making an access to a server connected to the Internet).
Hirayama does not explicitly teach ‘the cryptocurrency wallet is identified’, however, Yang, from a same or analogous art, teaches at least ‘the cryptocurrency wallet is identified’:
	cryptocurrency wallet is identified in a database based on an identifier of the message ([0039] In some embodiments, processing the cryptocurrency deposit includes determining the fiat currency type by querying for a user selection on a wallet interface of the wallet service. In some embodiments, processing the deposit includes identifying the fiat currency type based on an account profile of the wallet account.
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference that the data in the ‘message’ could include the type of fiat currency that would identify the wallet associated with the cryptocurrency account.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the analyzing of identity and charging fees of Hirayama to include the features of a cryptocurrency wallet (e.g. an alternate form of ID and payment) of Clubb and the wallet creation of Yang in order to ‘promote functionality, availability, and throughput for authorization processing by logically partitioning key servers and/or independently partitioning a balance associated with a group of consumers across the set of logical servers associated therewith, and/or independently logically partitioning the data storage (data storage may include but is not limited to merely relational databases). It should also be noted that…virtually any application with a high volume of throughput and may be applied to a number of industries including, but not limited to telecommunications, transport, retail and banking [Clubb (7)].
In regards to claim 25, CRM claim 25 corresponds generally to method claim 10 and recites similar features in system form, and therefore is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685